Citation Nr: 1000640	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic lumbosacral strain 
from August 21, 2003, to March 24, 2008.

2.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected chronic lumbosacral strain 
from March 25, 2008.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected chronic cervical strain.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee strain. 

5.  Entitlement to an initial compensable rating for service-
connected bilateral pes planus (previously diagnosed as 
bilateral foot pain).  

6.  Entitlement to service connection for a right hip 
disability claimed as right hip pain. 

7.  Entitlement to service connection for a left hip 
disability claimed as left hip pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied entitlement to service 
connection for chronic mild left hip pain and chronic mild 
right hip pain.  The rating decision granted service 
connection for chronic cervical strain evaluated as 10 
percent disabling; chronic lumbosacral strain evaluated as 
10 percent disabling; left knee strain evaluated as zero 
percent disabling (noncompensable) and chronic foot strain 
evaluated as noncompensable.  The effective date assigned for 
each disability was August 21, 2003.  

During the pending appeal, a rating decision in January 2006 
assigned a 10 percent rating for left knee strain effective 
from August 21, 2003, the date of the grant of service 
connection.  A rating decision in August 2008 assigned a 20 
percent rating for chronic lumbosacral strain effective from 
March 25, 2008.  As those ratings are less than the maximum 
available rating for those issues, the issues remain on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to disposition of the 
claim.

The Board notes that the Veteran's claim file was not 
available at his initial November 2004 VA examination upon 
which findings service connection was granted for lumbosacral 
strain, cervical strain, left knee strain and bilateral foot 
pain (now evaluated as bilateral pes planus).  Service 
connection was denied for right hip pain and left hip pain 
with which the Veteran disagreed.  The Veteran also disagreed 
with the initial evaluations assigned and was afforded a VA 
fee basis examination in March 2008.  The examiner stated in 
the report that the Veteran's claim file was not available 
although a Compensation and Pension examination questionnaire 
completed by the Veteran was reviewed.  The examiner further 
noted that his opinion was based upon the oral history 
provided by the Veteran and the clinical findings as no claim 
file was available for review.  

The fact that the March 2008 VA examination was conducted 
without the examiner's access to the claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("fulfillment of the statutory duty to assist...includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Accordingly, further development is needed.

In addition, the Veteran's claim was received on August 21, 
2003.  During the pendency of his claim, the VA Schedule for 
Rating Disabilities was amended by revising that portion of 
the Musculoskeletal System that addresses evaluation of 
disabilities of the spine effective September 26, 2003.  See 
68 Fed. Reg. 51454 (August 27, 2003); 69 Fed. Reg. 32,449 
(June 10, 2004); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243.   

Because the Veteran's claim was filed before the regulatory 
change occurred, he is entitled to consideration of both the 
prior and revised criteria.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, and the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  It appears that the Veteran was not provided 
notice of the prior rating criteria and that the RO only 
considered the revised regulations in evaluating the 
Veteran's service-connected lumbosacral strain and cervical 
strain.  Therefore, remand is necessary to provide the 
Veteran notice of the prior rating criteria and for 
adjudication of the claim with consideration of the prior and 
revised rating criteria.  

At the March 2008 examination, the Veteran stated that he had 
a recent work-up regarding his cervical spine at Mather VA 
and had a cervical spine MRI.  Regarding treatment received, 
the Veteran also reported that he had had x-rays, physical 
therapy and an MRI.  He had worn orthotics for his foot pain 
but not at that time.  Thus, pertinent ongoing medical 
records should also be obtained.  38 U.S.C.A. § 5103A(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran also seeks service connection for bilateral hip 
pain and included that issue in his appeal received in 
February 2006.  He contends that a prior MRI of the lumbar 
spine determined that he had disk problems at L4/5 and L5/S1 
and that the pain radiates into his hips down his right leg 
and at times his left thigh goes numb.  He asserts that his 
pain and numbness are related to or caused by the lumbar disk 
problems.  Thus, as the Veteran is claiming his symptoms of 
bilateral hip pain are secondary to his lumbar spine 
disability, the claim is inextricably intertwined with the 
service-connected lumbar spine disability.  The Veteran, 
through his representative's statement in December 2009, also 
raises an informal claim for right and left hip pain as an 
orthopedic condition.  The Veteran is essentially claiming 
two etiological theories for the same disability, a bilateral 
hip condition.  A claim for the same disability premised on 
two separate and distinct theories is the same claim, not a 
new claim.  Ashford v. Brown, 10 Vet. App. 120 (1997). 


Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
v. Brown, 7 Vet. App. 439 (1995) regarding secondary service 
connection on the basis of the aggravation of a nonservice- 
connected disorder by a service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) 
institutes additional evidentiary requirements and hurdles 
that must be satisfied before aggravation may be conceded and 
service connection granted.

To date, the RO not provided the Veteran sufficient notice 
with regard to a claim of secondary service connection nor 
has it considered the Veteran's entitlement to secondary 
service connection for a bilateral hip disability under the 
revised version of 38 C.F.R. § 3.310.  Remand to facilitate 
that consideration is thus necessitated.  See 38 U.S.C.A. § 
5103(A) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran of the 
pertinent rating criteria for evaluation 
of the lumbosacral spine and cervical 
spine disabilities in effect prior to 
September 26, 2003 and the revised 
criteria effective September 26, 2003.

2.  Issue appropriate notice regarding the 
claim of service connection for a 
bilateral hip disability, to include as 
secondary to the service-connected lumbar 
spine disability.

3.  Request information from the Veteran 
regarding the medical facilities where he 
has received treatment for the 
disabilities on appeal from August 2003.  
After securing any necessary authorization 
from the Veteran, request the identified 
medical treatment records and attach them 
to the claims file. 

4.  Then, schedule the Veteran for 
appropriate VA examinations on the issues 
of an increased evaluation for chronical 
cervical strain, left knee strain, 
lumbosacral strain, bilateral pes planus 
and service connection for bilateral hip 
pain.  The claims file must be provided 
for the examiner's review.  All necessary 
tests should be conducted. 

With regard to the service-connected spine 
disabilities, the examiner should address 
(a) the scope of the cervical spine 
disability and the lumbar spine 
disability; and (b) whether those 
disabilities include any radicular 
component.  The examiner should discuss 
prior service treatment records of an 
August 1993 MRI of the lumbar spine that 
showed degenerative disc changes at the 
L4/5 and L5/S1 levels and a March 1998 MRI 
of the cervical spine that showed a small 
herniated nucleus pulposus centrally C5-6 
and C6-7.  

The examiner should address each current 
right hip disability and left hip 
disability shown and provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) 
related to (a) service; or (b) an incident 
in service; or (c) proximately due to or 
the result of his service-connected lumbar 
spine disability; or (d) aggravated or 
worsened by his service-connected lumbar 
spine disability.  If it is determined 
that the Veteran's bilateral hip 
disability was aggravated by his service-
connected lumbar spine disability, to the 
extent that is possible, the examiner 
should indicate the approximate degree of 
disability or baseline before the onset of 
the aggravation.  

A rationale should be provided for all 
opinions expressed.

5.  Then readjudicate the issues on 
appeal.  Readjudication of the issue of 
entitlement to service connection for a 
bilateral hip disability on appeal should 
include consideration of the prior and 
amended versions of 38 C.F.R. § 3.310.  
Readjudication of the issues of increased 
initial ratings for the cervical spine and 
lumbar spine disabilities should include 
consideration of the prior and revised 
rating criteria for disabilities of the 
spine.  If any decision remains adverse, 
issue a supplemental statement of the case 
to the Veteran and his representative and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

